Exhibit 23.1 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registrations statement on Form SB2 of Affordable Green Homes International Inc, of our report dated May 8, 2007 on our audit of the financial statements of Affordable Green Homes International Inc as of March 31, 2007 and 2006, and the related statements of operations, stockholders’ equity and cash flows from inception October 10, 2006 through March 31, 2007 and for the period then ended, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada July 20, 2007 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501
